UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2009, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 0-9341 SECURITY NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UTAH 87-0345941 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (801) 264-1060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class A Common Stock, $2.00 par value 8,296,604 Title of Class Number of Shares Outstanding as of August 12, 2009 Class C Common Stock, $.20 par value 8,789,596 Title of Class Number of Shares Outstanding as of August 12, 2009 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if a smaller reporting company). 1 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES FORM 10-Q QUARTER ENDED JUNE 30, 2009 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page No. Condensed Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 (unaudited) 3-4 Condensed Consolidated Statements of Earnings for the Three and Six Months Ended June 30, 2009 and 2008 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Other Information 33-39 Signature Page 40 Certifications 41-44 2 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Assets June 30, 2009 December 31, 2008 Investments: Fixed maturity securities, held to maturity, at amortized cost $ 116,084,872 $ 125,346,194 Fixed maturity securities, available for sale, at estimated fair value 1,176,709 1,236,562 Equity securities, available for sale, at estimated fair value 5,465,657 4,617,675 Mortgage loans on real estate and construction loans, held for investment net of allowances for losses of $5,621,573 and $4,780,467 for 2009 and 2008, respectively. 113,564,164 124,592,678 Real estate, net of accumulated depreciation 39,203,342 22,417,639 Policy, student and other loans net, of allowances for doubtful accounts 15,920,093 18,493,751 Short-term investments 6,225,891 5,282,986 Accrued investment income 2,084,600 2,245,201 Total investments 299,725,328 304,232,686 Cash and cash equivalents 45,330,815 19,914,110 Mortgage loans sold to investors 23,443,840 19,885,994 Receivables, net 11,391,167 13,135,080 Restricted assets of cemeteries and mortuaries 2,462,196 4,077,076 Cemetery perpetual care trust investments 1,924,592 1,840,119 Receivable from reinsurers 5,877,778 5,823,379 Cemetery land and improvements 10,601,156 10,626,296 Deferred policy and pre-need contract acquisition costs 33,147,383 32,424,512 Property and equipment, net 13,424,092 14,049,232 Value of business acquired 10,709,696 11,377,276 Goodwill 1,075,039 1,075,039 Other 3,032,166 3,343,726 Total Assets $ 462,145,248 $ 441,804,525 See accompanying notes to condensed consolidated financial statements. 3 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) June 30, 2009 December 31, 2008 Liabilities and Stockholders' Equity Liabilities Future life, annuity, and other benefits $ 330,991,633 $ 325,668,454 Unearned premium reserve 4,808,867 4,863,919 Bank loans payable 7,378,115 6,138,202 Notes and contracts payable 340,199 501,778 Deferred pre-need cemetery and mortuary contract revenues 13,345,380 13,467,132 Cemetery perpetual care obligation 2,715,534 2,647,984 Accounts payable 2,220,271 1,941,777 Other liabilities and accrued expenses 20,175,233 17,688,756 Income taxes 18,249,789 14,974,244 Total liabilities 400,225,021 387,892,246 Stockholders' Equity Common Stock: Class A: common stock - $2.00 par value; 20,000,000 shares authorized; issued 8,295,238 shares in 2009 and 8,284,109 shares in 2008 16,590,476 16,568,218 Class B: non-voting common stock - $1.00 par value; 5,000,000 shares authorized; none issued or outstanding - - Class C: convertible common stock - $0.20 par value; 15,000,000 shares authorized; issued 8,803,257 shares in 2009 and 8,912,315 in 2008 1,760,651 1,782,463 Additional paid-in capital 18,239,831 17,985,848 Accumulated other comprehensive income and other items, net of taxes 1,556,468 417,101 Retained earnings 27,346,263 21,023,179 Treasury stock at cost; 1,455,511 Class A shares in 2009 and 1,598,568 Class A shares in 2008 (3,573,462 ) (3,864,530 ) Total stockholders' equity 61,920,227 53,912,279 Total Liabilities and Stockholders' Equity $ 462,145,248 $ 441,804,525 See accompanying notes to condensed consolidated financial statements. 4 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended June 30, Six Months ended June 30, 2009 2008 2009 2008 Revenues: Insurance premiums and other considerations $ 9,309,971 $ 9,114,934 $ 19,093,689 $ 17,850,532 Net investment income 5,255,832 7,548,332 11,303,834 14,752,582 Net mortuary and cemetery sales 3,402,250 3,391,243 6,373,246 6,981,238 Realized gains on investments and other assets 226,723 17,252 292,769 40,169 Mortgage fee income 39,545,590 40,106,305 79,799,784 73,595,595 Other 269,566 224,129 638,707 403,579 Total revenues 58,009,932 60,402,195 117,502,029 113,623,695 Benefits and expenses: Death benefits 4,876,923 4,341,123 9,409,148 9,137,986 Surrenders and other policy benefits 360,905 350,874 875,910 972,145 Increase in future policy benefits 3,240,931 3,686,400 7,022,183 6,763,257 Amortization of deferred policy and pre-need acquisition costs and value of business acquired 1,694,015 1,264,612 3,679,320 2,412,983 Selling general and administrative expenses: Commissions 20,778,365 26,926,585 41,446,178 49,662,971 Salaries 6,740,660 6,649,609 13,626,477 12,915,438 Provision for loan losses 4,269,104 2,876,452 10,434,622 5,028,409 Other 10,280,145 8,638,618 18,592,324 16,249,351 Interest expense 662,867 1,952,591 1,762,994 4,144,076 Cost of goods and services sold-mortuaries and cemeteries 621,648 628,083 1,228,601 1,304,896 Total benefits and expenses 53,525,563 57,314,947 108,077,757 108,591,512 Earning before income taxes 4,484,369 3,087,248 9,424,272 5,032,183 Income tax expense (1,393,980 ) (986,615 ) (3,100,873 ) (1,556,094 ) Net earnings $ 3,090,389 $ 2,100,633 $ 6,323,399 $ 3,476,089 Net earnings per Class A Equivalent common share (1) $ 0.40 $ 0.26 $ 0.82 $ 0.43 Net earnings per Class A Equivalent common share-assuming dilution (1) $ 0.40 $ 0.26 $ 0.82 $ 0.43 Weighted-average Class A equivalent common share outstanding (1) 7,696,838 8,095,864 7,666,819 8,089,582 Weighted-average Class A equivalent common shares outstanding assuming-dilution (1) 7,696,838 8,171,511 7,666,819 8,176,668 (1) Earnings per share amounts have been adjusted retroactively for the effect of annual stock dividends. The weighted-average shares outstanding includes the weighted-average Class A common shares and the weighted-average Class C common shares determined on an equivalent Class A common share basis. Net earnings per common share represent net earnings per equivalent Class A common share.
